
	
		II
		112th CONGRESS
		1st Session
		S. 1063
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To allow for the harvest of gull eggs by the Huna Tlingit
		  people within Glacier Bay National Park in the State of
		  Alaska.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Huna Tlingit Traditional Gull Egg
			 Use Act of 2011.
		2.Authorization
			 for collection of gull eggs
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior may allow the collection of the eggs of glaucous-winged gulls
			 (Larus glaucescens) not more frequently than twice each calendar year at up to
			 5 locations within Glacier Bay National Park in the State of Alaska by members
			 of the Hoonah Indian Association.
			(b)ConditionsThe
			 Secretary of the Interior shall establish harvest schedules and locations and
			 any other terms and conditions the Secretary determines to be necessary, based
			 on an annual harvest plan to be prepared jointly by the Secretary and the
			 Hoonah Indian Association.
			
